USCA11 Case: 19-14002     Date Filed: 04/05/2022   Page: 1 of 31




                                                   [PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 19-14002
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ROMEO VALENTIN SANCHEZ,


                                          Defendant- Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 2:17-cr-00136-SPC-MRM-1
                   ____________________
USCA11 Case: 19-14002             Date Filed: 04/05/2022         Page: 2 of 31




2                          Opinion of the Court                       19-14002

Before BRANCH, GRANT, and ED CARNES, Circuit Judges.
ED CARNES, Circuit Judge:
        After a five-day trial, a jury found Romeo Valentin Sanchez
guilty of seven counts involving sex crimes against minors. The
district court sentenced him to his guidelines sentence of life im-
prisonment plus a consecutive ten-year mandatory minimum.
That consecutive part of his sentence was based on his conviction
for committing a felony crime involving a minor while he was al-
ready registered as a sex offender.
       He challenges the denial of his motion to suppress evidence
obtained from his two cell phones. He also raises various chal-
lenges to his sentence. None of his challenges has merit.
                                       I.
       In March 2017 a woman contacted the Cape Coral, Florida
police and reported that her twenty-nine-year-old former boy-
friend, Romeo Sanchez, was having sex with her little sister CP,
who was 14 years old. 1
                                       A.
       The family had begun to suspect that something was wrong
when CP received a late-night call on her cell phone while the fam-
ily was watching a movie at home. Her father answered and told


1This minor victim is referred to in the record by three initials, but to further
protect her identity we have shortened it to two.
USCA11 Case: 19-14002       Date Filed: 04/05/2022     Page: 3 of 31




19-14002               Opinion of the Court                        3

the caller that the phone belonged to a fourteen-year-old, who
shouldn’t be getting late-night calls. The next day, CP’s family took
her phone and discovered that Sanchez had been the late-night
caller.
       They also discovered pornographic photographs and videos
of CP that she had sent to Sanchez. CP admitted to her family she
had been communicating with him through several social media
applications and at his request had sent him nude photographs and
videos of herself. She also admitted that they had sex.
       After CP’s family informed the police about what was hap-
pening, a detective went to their house to investigate and to seize
her phone as evidence. As part of the investigation, the detective
interviewed a neighbor who said that he had seen CP leaving her
house in the night and getting picked up by someone driving a Ford
Mustang. That was the kind of car that Sanchez drove.
       CP was interviewed at the Children’s Advocacy Center. She
said Sanchez had asked her to send him nude pictures of herself
using the “Kik” messenger app, and she had complied with his re-
quest. She also had agreed to meet him at her house to have sex
while her parents weren’t home. Sanchez came to her house at
about 9:00 at night. She lost her virginity to him. She said that the
sex was painful, and that Sanchez had ejaculated on her face.
       Over the next seven months, Sanchez used various apps to
ask on a daily basis for CP to send him pornographic images of her-
self. She complied by sending him pictures of her breasts, vagina,
USCA11 Case: 19-14002       Date Filed: 04/05/2022    Page: 4 of 31




4                      Opinion of the Court               19-14002

and buttocks. He also asked her to record and send nude videos of
herself, specifying various acts he wanted the videos to depict. She
complied. Sanchez asked her to record herself inserting a tooth-
brush into her vagina. When she told him that it would be painful,
he replied, “I like seeing you in pain.” She complied and sent him
the video. During the time he was requesting and receiving child
pornography from CP, Sanchez sent her two photographs of his
penis, but he instructed her to delete those photos, and she com-
plied.
       During her Children’s Advocacy Center interview, CP de-
scribed other occasions when she and Sanchez had sex. She re-
counted that each time they had sex, he ejaculated on her face, in
her mouth, or on her breasts. He told her not to tell anyone about
them having sex or he would go to jail. One conversation that CP
had with a friend indicated that Sanchez had impregnated CP and
that her parents would be angry when they found out. But CP
miscarried.
       Detectives searched CP’s cell phone and the social media
apps on it and found that she had “friends” named “romeo Valen-
tine” and “romeo2magic.” Under each name, they found images
of CP’s breasts and face that had been sent to Sanchez. They also
found evidence that she had sent sexually explicit images to “other
males,” and she admitted that she had done so.
       The search of CP’s phone revealed that on February 26,
2017, she had sent a Snapchat message to Sanchez, trying to end
their “relationship,” and telling him that he made her feel like “a
USCA11 Case: 19-14002        Date Filed: 04/05/2022     Page: 5 of 31




19-14002               Opinion of the Court                         5

whore where you put your dick.” Sanchez responded by sending
her his cell phone number. Phone records showed there were in-
coming calls and text messages from Sanchez on CP’s phone.
       The subscriber information for the social media applications
that CP had used to communicate with Sanchez showed that they
were associated with an internet protocol address registered to
Sanchez’s residence. That address matched the one for his Florida
driver’s license and for his registration on the State Sexual Offender
Registry. He was on the registry because in 2011, while serving in
the Air Force, he had an Article 120 military conviction for indecent
conduct. It involved his sending over the internet photos of his
exposed penis and of a woman’s bare breasts and buttocks to a 13-
year-old girl.
       As part of their investigation, detectives conducted a con-
trolled call between CP and Sanchez. After she and Sanchez ex-
changed greetings, she told him that her parents had found out
about their relationship. After that, “Sanchez changed his tone, ap-
pearing to be confused, claiming he believed the call was from
someone else.” He ended the call.
       The next day, Detectives Hicks and Mino, Sergeant Kaye,
and Officer Mills from the Cape Coral Police Department went to
Sanchez’s house with a warrant to seize his phone. (We’ll call it
Phone 1 to distinguish it from the second phone, which we’ll call
Phone 2, that officers seized later when they arrested Sanchez at
the restaurant where he worked.) Sanchez came out to the drive-
way to speak with the officers. He told them he lived at the house
USCA11 Case: 19-14002       Date Filed: 04/05/2022    Page: 6 of 31




6                      Opinion of the Court               19-14002

with his parents, admitted that he had dated CP’s older sister (alt-
hough he said he knew her by a different name), but he denied hav-
ing had sex with CP. He denied nearly everything they asked about
CP, including having spoken with her during the controlled call.
He said “everyone” had access to his phone, and he didn’t lock it.
The detectives told Sanchez that, based on their investigation, they
thought he was lying to them.
       Sanchez asked if he was being arrested, and Detective Hicks
said no. Sanchez asked if he needed to get a lawyer, and Hicks said
he could not give legal advice. The detectives showed Sanchez a
copy of the search warrant for Phone 1. When he questioned the
electronic signature of the judge, the detectives told him that the
warrant was valid and that they were there to seize the phone. De-
tective Hicks said they were going to arrest Sanchez if he didn’t
turn over the phone. Sanchez replied, “I’m fine giving you my
phone.”
       Sanchez “grabbed at his pocket,” causing Detective Hicks to
think that he might have a weapon or try to “wipe” evidence from
the phone; he patted Sanchez’s pocket to see if there was a weapon
or the phone in it. There wasn’t.
       While Sanchez was speaking with the detectives, his parents
returned home. Sergeant Kaye approached them and told them
that their son was being questioned as part of an investigation.
Later, they came over to where the detectives were speaking with
Sanchez. At that point, Sanchez and the detectives were discussing
the warrant for seizing the phone, and Sergeant Kaye proposed that
USCA11 Case: 19-14002       Date Filed: 04/05/2022    Page: 7 of 31




19-14002               Opinion of the Court                       7

Sanchez’s parents get the phone. Sanchez said that his parents
knew where the phone was located and said it was in his room. A
transcript of the interview shows that an unidentified officer said:
“So let’s just grab that one,” referring to the phone, “and we’ll —
I’ll go in with you [Sanchez’s mother]. That way nobody gets all
nervous when you go in the house.”
        Sergeant Kaye later testified that Sanchez’s mother had
agreed to get the phone from the house, and he went in with her
to get it. The sergeant didn’t recall whether her consent was verbal
or nonverbal, but he testified that he would not have entered the
house without her permission. The district court found his testi-
mony was credible.
       Sergeant Kaye testified that he accompanied Sanchez’s
mother to get the phone “for safety purposes and to ensure that the
phone was not tampered with.” She led him to an unlocked bed-
room where the phone was located, and he could not recall who
picked up the phone, but they were in the home just a few minutes,
and after they had retrieved the phone, the officers left. They did
not arrest Sanchez at that time.
       A forensic search of Phone 1 revealed 27 calls between
Sanchez and CP, ranging in length from three seconds to four
hours. Forensic examinations of CP’s and Sanchez’s phones un-
covered chat conversations about their sexual relationship as well
as nude images and videos of CP that she had sent Sanchez. There
was a total of 18 videos of CP, each one less than 10 seconds long.
Some of the 18 videos depicted the young girl inserting a
USCA11 Case: 19-14002             Date Filed: 04/05/2022         Page: 8 of 31




8                          Opinion of the Court                        19-14002

toothbrush into her vagina, inserting a curling iron into her vagina,
grabbing her breasts, and other acts of that sort. One video had a
“text bar” that said, “I hate videos.”
        A few months after the officers seized Phone 1, Detective
Hicks and another officer, who was wearing a body camera, ar-
rested Sanchez at his workplace, Carrabba’s Italian Grill. When
Sanchez retreated to a back room as they came in, they followed
him. He tried to conceal his phone (Phone 2) in the kitchen and
said it belonged to the restaurant, but after verifying that the res-
taurant didn’t provide Sanchez with a phone, the detective seized
it.
                                       B.
       The search of Phone 2 produced evidence of another child-
victim, AP, a 14-year-old girl with whom Sanchez had communi-
cated through the Kik messenger application. 2 There were porno-
graphic images of her that AP had sent to Sanchez using the app,
including an image of AP lifting her shirt and exposing her breasts.
The username that had received the messages was “thatboygian,”
purportedly “Gian King,” a 13-year-old Asian boy. But it was actu-
ally Sanchez using a fake identity to communicate with AP.
      The conversations on Phone 2 between AP and Sanchez
(posing as Gian King) started late on the night of May 26, 2017,

2 Like CP, the minor victim AP is referred to in the record by three initials, and

to further protect her identity, we have shortened it to two. AP is not related
to CP.
USCA11 Case: 19-14002       Date Filed: 04/05/2022   Page: 9 of 31




19-14002              Opinion of the Court                       9

which was after the officers had come to Sanchez’s house and told
him about the investigation involving CP and had seized Phone 1.
In conversations over the course of a few days, Romeo Sanchez
(posing as Gian King) told AP that “Romeo” told him she was
“cool,” and that she wanted to talk to him (Gian). “Gian” asked
her to send him sexually explicit videos, and she complied.
Sanchez (as the fictitious 13-year-old Gian) said he wanted to take
her virginity. He also said that because he had a small penis, he
wanted AP to have sexual intercourse with Sanchez instead of him
so that she would be “satisfied.” He asked her to record a video
showing “everything,” and she complied. Sanchez (as Gian) said
he liked to watch someone “he loves” having sex with another man
and urged AP to have sex with Sanchez because “he is trusted.”
Later that afternoon, Sanchez (as himself) exchanged messages
with AP, and she complained about “Gian King” and said Gian had
acted “inappropriate.” Sanchez apologized for trying to set them
up.
       On July 14, 2017, about a month after Sanchez’s arrest and
the search of Phone 2, detectives met with AP and her family at
their home. AP identified herself in the photos from Sanchez’s
Phone 2. She said that she had met Sanchez on May 14, 2017, when
she and her family dined at Carrabba’s where he was their server.
Sanchez, who had a mobile nail service, offered to paint AP’s and
her family’s nails at their home, and the family agreed. He came
to their home and did their nails on May 25, 2017, which was the
day before Sanchez’ communications (as Gian King) began with
USCA11 Case: 19-14002       Date Filed: 04/05/2022    Page: 10 of 31




10                     Opinion of the Court                19-14002

AP. AP’s parents agreed to let the detectives seize her phone, and
they did.
       AP was later interviewed at the Children’s Advocacy Center.
She disclosed that she had told Sanchez that she was attracted to
men with Asian or Korean appearance, and he had suggested that
she contact a family friend of Asian descent, “Gian King.” The day
after he painted AP’s family’s nails, he convinced AP to download
“What’sApp” and provided a screen name for “Gian.” AP’s phone
and Sanchez’s phone combined contained six photos and two vid-
eos of her engaged in sexual conduct; the videos were each less
than 13 seconds long. AP never had sex with Sanchez.
                                 C.
       A grand jury returned a seven-count superseding indictment
against Sanchez. It charged him with two counts of enticing a mi-
nor to engage in sexual activity, in violation of 18 U.S.C. § 2422(b)
(count one for CP and count four for AP); two counts of enticing a
minor to engage in sexually explicit conduct in order to produce
child pornography, in violation of 18 U.S.C. § 2251(a) (count two
for CP and count five for AP); two counts of possessing child por-
nography, in violation of 18 U.S.C. § 2252(a)(4)(B) (count three in-
volving Phone 1 and count six involving Phone 2); and one count
of having committed a felony offense involving a minor while al-
ready a registered sex offender, in violation of 18 U.S.C. § 2260A
(count seven).
USCA11 Case: 19-14002           Date Filed: 04/05/2022        Page: 11 of 31




19-14002                  Opinion of the Court                              11

        Sanchez filed a motion to suppress the following evidence:
(1) all evidence obtained from the warrantless “searches [of] his
home,” including the cellular phone seized inside the house (Phone
1); (2) all evidence obtained from the search of the phone seized at
the time of his arrest at the restaurant where he worked (Phone 2);
and (3) any and all statements made to the detectives who came to
his house.3 Sanchez argued that although the officers had a war-
rant to search Phone 1, they had no warrant to search his home,
and their warrantless entry into the home violated the Fourth
Amendment. He also argued that they had obtained a warrant to
search Phone 2 based on the evidence they uncovered in their
search of Phone 1. As a result, he asserted that the evidence recov-
ered from the search of Phone 2 was fruit of the poisonous Phone
1 tree.
        The government responded that seizure of Phone 1 was jus-
tified by consent and exigent circumstances. It alternatively argued
that even without Phone 1’s evidence, the warrant to search Phone
2 was supported by probable cause.
        The district court held an evidentiary hearing. The govern-
ment called two witnesses: Detective Hicks and Sergeant Kaye. Af-
ter their testimony, the court heard arguments from both sides. It
later issued an order denying the motion to suppress. The court


3 In his briefs to this Court, Sanchez did not argue that his statements to the
detectives should be suppressed, so he has abandoned that argument. See In
re Egidi, 571 F.3d 1156, 1163 (11th Cir. 2009).
USCA11 Case: 19-14002      Date Filed: 04/05/2022    Page: 12 of 31




12                    Opinion of the Court                19-14002

found that Sergeant Kaye had consent from Sanchez’s mother to
enter the home to retrieve Phone 1. The court noted that it didn’t
have to reach the government’s exigent circumstances argument,
but even so, it found:
      [A] reasonable, experienced officer had legitimate rea-
      son to fear evidence on Phone 1 would be destroyed
      by wiping, remote or otherwise, before securing a
      search warrant for Sanchez’s home. Such fear is be-
      cause Sanchez (1) was not in custody, (2) told the De-
      tectives that his phone was not locked and everyone
      had access to it, (3) knew about the Detectives inves-
      tigating his sexual relationship with [CP]; (4) knew
      the Detectives had a warrant for Phone 1, and (5) had
      been previously convicted of a crime for inappropri-
      ate contact with a minor.
       On the issue of consent, the court credited Sergeant Kaye’s
testimony that Sanchez’s mother agreed to allow him to enter the
home for the limited purpose of seizing the phone, which is what
he did. The court explained:
      At one point, Sanchez’s parents approached the gar-
      age area where the Detectives were meeting with
      their son. At that time, the Detectives were speaking
      to Sanchez about Phone 1. Sergeant Kaye suggested
      that Sanchez’s parents get the phone. Sanchez said
      that the phone was in his room. Sergeant Kaye testi-
      fied that Sanchez’s mother affirmatively agreed to get
      the phone. His testimony, while lacking in the specif-
      ics of how Sanchez’s mother consented, was
USCA11 Case: 19-14002      Date Filed: 04/05/2022    Page: 13 of 31




19-14002              Opinion of the Court                      13

      uncontroverted and credible. He never wavered in
      his testimony that she consented to the search and
      that he would not have entered the residence without
      first obtaining consent. He followed Sanchez’s
      mother inside and into an unlocked bedroom. Once
      the phone was retrieved from the bedroom, Sergeant
      Kaye and Sanchez’s mother exited the residence. The
      entire search took minutes.
      There is no evidence of intimidation or coercion;
      Sanchez’s mother was not under arrest or threatened.
      A reasonable officer standing in Sergeant Kaye’s shoes
      would have believed that Sanchez’s mother could en-
      ter her residence and retrieve the phone. When Ser-
      geant Kaye asked Sanchez’s mother to retrieve the
      phone, she never stated that she did not have access
      to the home, the unlocked bedroom, or the phone.
      Nor did Sanchez or his father indicate that she did not
      have permission to retrieve Phone 1. In fact, Sanchez
      told them where it was.
      The search was limited in scope. Sergeant Kaye fol-
      lowed Sanchez’s mother into the home to obtain the
      phone and did not deviate from that consent. The
      only item retrieved was Phone 1. Based on a review
      of the totality of the circumstances, the Court finds
      that Sanchez’s mother gave Sergeant Kaye voluntary
      consent.
       The district court rejected Sanchez’s argument that the
search warrant for Phone 2 was tainted because it was based in part
on the evidence found in Phone 1. The court concluded that
USCA11 Case: 19-14002        Date Filed: 04/05/2022     Page: 14 of 31




14                      Opinion of the Court                 19-14002

because the seizure and search of Phone 1 was lawful, and that ev-
idence was used to secure a valid warrant to seize and search Phone
2, Sanchez’s argument failed.
       After the jury found Sanchez guilty on all seven charges
against him, he was sentenced to life imprisonment plus a consec-
utive ten-year mandatory minimum. He appeals the denial of his
motion to suppress and raises four sentence-related challenges.
We will first address whether the district court erred by not exclud-
ing evidence derived from the officer’s brief, warrantless entry into
Sanchez’s home for the sole purpose of seizing a phone that he
agreed to turn over to law enforcement.
                                  II.
       “A district court’s ruling on a motion to suppress presents
mixed questions of law and fact.” United States v. Ramirez-Chilel,
289 F.3d 744, 748–49 (11th Cir. 2002). We must accept the district
court’s fact findings as true unless they are clearly erroneous, but
we review de novo its application of the law to the facts. Id. at 749.
A district court’s credibility determination gets special deference,
and we accept it “unless it is contrary to the laws of nature, or is so
inconsistent or improbable on its face that no reasonable factfinder
could accept it.” Id. (quotation marks omitted); see also United
States v. Castaneda, 997 F.3d 1318, 1325 (11th Cir. 2021).
      Sanchez contends that the government did not meet its bur-
den of proving that Sergeant Kaye had consent to conduct a
“search” of his home because the sergeant was “unable to identify
USCA11 Case: 19-14002       Date Filed: 04/05/2022    Page: 15 of 31




19-14002               Opinion of the Court                       15

the consent” that his mother provided, by which he means exactly
how she consented for him to go in with her. Sanchez also con-
tends that because the search for and seizure of Phone 1 in the
house was unlawful, the resulting seizure of Phone 2 and the evi-
dence obtained from the search of it was fruit of the poisonous tree
that must be suppressed. Cf. Wong Sun v. United States, 371 U.S.
471, 484 (1963) (explaining that “[t]he exclusionary prohibition ex-
tends as well to the indirect as the direct products of” unconstitu-
tional searches).
       “A warrantless entry into a suspect’s home to search the
premises is presumed to be unreasonable.” Ramirez-Chilel, 289
F.3d at 751. Which means only that the government has the bur-
den of proving that the defendant gave his free and voluntary con-
sent to the search. See United States v. Massell, 823 F.2d 1503, 1507
(11th Cir. 1987).
       Sanchez himself verbally consented to the seizure of Phone
1 in the house. He told the officers he was “fine” with giving them
his phone and that his parents knew where it was and that it was in
his room. After he said that, his mother gave Sergeant Kaye at least
nonverbal consent to follow her into the home to retrieve the
phone. And both Sanchez’s and his mother’s consent was freely
and voluntarily given. There was no show of force causing either
of them to acquiesce to a show of authority. Nor did the officers
arrive in the middle of the night to conduct a search, which we’ve
recognized can be a factor indicating coercion. Cf. Ramirez-Chilel,
289 F.3d at 751 & n.8 (“Nighttime searches are deemed to be more
USCA11 Case: 19-14002       Date Filed: 04/05/2022    Page: 16 of 31




16                     Opinion of the Court                19-14002

intrusive than daytime searches, and the assemblage of law en-
forcement officers at one’s door in the middle of the night has a
tendency to be more coercive than during the day.”)
         We’ve repeatedly made it clear that consent can be non-ver-
bal; stepping aside and “‘yielding the right-of-way’” to officers at
the front door is valid consent to enter and search. Id. at 752; Gill
ex rel. K.C.R. v. Judd, 941 F.3d 504, 525–26 (11th Cir. 2019). Like-
wise, silently accepting an officer’s expressed intent to enter the
house solely for the purpose of retrieving a phone is also valid con-
sent. Especially when the owner of the phone, who is a co-occu-
pant of the house, has already verbally consented to turning it over
(pursuant to a valid warrant) and has told the officers which room
it is in. All of these circumstances add up to voluntary consent. See
United States v. Morales, 893 F.3d 1360, 1367 (11th Cir. 2018) (ex-
plaining that a determination about whether a person’s consent to
search was voluntary depends on the specific facts and is based on
the “totality of the circumstances”). The district court did not err
in finding that there was valid consent for Sergeant Kaye to enter
the house for the sole purpose of retrieving Phone 1, which is what
he did and all that he did.
       Because the search for and seizure of Phone 1 was valid, the
search for and seizure of Phone 2 was not tainted. No poisonous
tree, no poisonous fruit.
                                  III.
USCA11 Case: 19-14002       Date Filed: 04/05/2022     Page: 17 of 31




19-14002               Opinion of the Court                       17

       Sanchez also raises several challenges to his sentence. First,
he contends that his previous conviction under Article 120 of the
Uniform Code of Military Justice should not be classified as a qual-
ifying offense under 18 U.S.C. § 2251(e), which triggered a 25-year
mandatory minimum sentence of imprisonment. If he were cor-
rect about that, for his § 2251 convictions he would have been sub-
ject to a mandatory minimum of 15 years instead of 25 years, and
to a maximum of 30 years instead of 50 years. But his position is
not correct because its central premise is that the statute doesn’t
really mean what it clearly says.
       Sanchez’s § 2251 convictions result from his conduct induc-
ing minors (CP and AP) to engage in sexual activity for the purpose
of producing a “visual depiction” of that activity. The relevant part
of the penalty provision of the statute sets a 25-year mandatory
minimum sentence and a maximum of 50 years for violators who
already have certain listed convictions. A conviction under Article
120 of the Uniform Code of Military Justice is on that list, plain as
day:
      Any individual who violates . . . [§ 2251] shall be fined
      under this title and imprisoned not less than 15 years
      nor more than 30 years, but if such person has one
      prior conviction under this chapter, section 1591,
      chapter 71, chapter 109A, or chapter 117, or under
      section 920 of title 10 (article 120 of the Uniform Code
      of Military Justice), or under the laws of any State re-
      lating to aggravated sexual abuse, sexual abuse, abu-
      sive sexual contact involving a minor or ward, or sex
USCA11 Case: 19-14002       Date Filed: 04/05/2022     Page: 18 of 31




18                     Opinion of the Court                 19-14002

      trafficking of children, or the production, possession,
      receipt, mailing, sale, distribution, shipment, or trans-
      portation of child pornography, such person shall be
      fined under this title and imprisoned for not less than
      25 years nor more than 50 years . . . .
18 U.S.C. § 2251(e) (emphasis added). The district court concluded
that the 25-year mandatory minimum applied to Sanchez because
it was undisputed that he had a prior conviction under section 920
of title 10 (Article 120 of the Uniform Code of Military Justice), and
the plain language of § 2251(e) required the 25-year minimum sen-
tence. As the district court said, “The statute here is clear.”
       Sanchez raises arguments about congressional intent, earlier
versions of the statute, the rule of lenity, and the absurdity doc-
trine. He asserts that his prior conviction for “an indecent act”
should not trigger a 25-year mandatory minimum for his current §
2251 convictions. He insists that it would be absurd to apply §
2251(e)’s 25-year mandatory minimum to what he calls “minor sex-
ual indiscretions” because “today’s definition of Article 120 in-
cludes the crimes of rape, sexual assault, aggravated sexual contact,
and abusive sexual conduct, all of which arise to more serious of-
fenses than those falling under indecent acts.” Reply Brief of Ap-
pellant at 12.
       Sanchez’s congressional intent argument is based on amend-
ments to § 2251 and Article 120 of the Uniform Code of Military
Justice. He points out that § 2251 was amended in 2003 to include
a prior conviction under Article 120 as a trigger for higher § 2251
USCA11 Case: 19-14002        Date Filed: 04/05/2022     Page: 19 of 31




19-14002                Opinion of the Court                        19

penalties. See PROTECT Act, Pub. L. No. 108–21, § 507, 117 Stat.
650, 683 (2003). At that time, Article 120 covered what he de-
scribes as “serious sexual offenses,” such as rape. In 2006, however,
Article 120 was amended to add, among other things, the crime of
an “indecent act.” See National Defense Authorization Act for Fis-
cal Year 2006, Pub. L. No. 109–163, § 552(a)(1)(k), 119 Stat. 3136,
3258 (providing that “[a]ny person subject to this chapter who en-
gages in indecent conduct is guilty of an indecent act and shall be
punished as a court-martial may direct”). Article 120 no longer in-
cludes that provision. See 10 U.S.C. § 920 (2019) (criminalizing rape
and sexual assault). As a result, Sanchez argues that Congress could
not possibly have intended to include his conviction for an indecent
act as an Article 120 conviction that would trigger an enhanced
penalty under § 2251. The gist of his argument is that there was
only a brief period during which his conduct would have triggered
the § 2251 enhanced penalty; he does not dispute that his conduct
occurred during that period.
       Sanchez was convicted under Article 120 in 2011 because he
sent pornographic photos of his exposed penis and of a woman’s
bare breasts and buttocks to a 13-year-old girl. That conviction re-
quired Sanchez to register as a sex offender. His conduct was far
from what he describes as a “minor sexual indiscretion.” In any
event, the particulars of his sex crime against a child, which violated
Article 120, are not essential to the application of § 2251(e).
      “As always with questions of statutory interpretation, our
inquiry begins with the plain language of the statute.” United
USCA11 Case: 19-14002       Date Filed: 04/05/2022     Page: 20 of 31




20                     Opinion of the Court                 19-14002

States v. Townsend, 630 F.3d 1003, 1010 (11th Cir. 2011). And
when the language of the statute is plain, “our inquiry ends where
it began.” Id. at 1011. It ends there because “we must presume
that Congress said what it meant and meant what it said.” CBS Inc.
v. PrimeTime 24 Joint Venture, 245 F.3d 1217, 1222 (11th Cir. 2001)
(quotation marks omitted). Section 2251(e) requires the applica-
tion of a 25-year mandatory minimum sentence if a defendant has
a prior conviction under Article 120. Congress said that, Congress
couldn’t have been any plainer about that, and we presume Con-
gress meant that. It is undisputed that Sanchez has a prior convic-
tion under Article 120 and that he had it at the time he violated
§ 2251. The 25-year mandatory minimum and the 50-year statu-
tory maximum apply, and the district court did not err in its appli-
cation of § 2251(e).
       Sanchez’s arguments about lenity and absurdity do not alter
that result. The rule of lenity cannot override the clear directive of
a statute. See Salinas v. United States, 522 U.S. 52, 66 (1997) (ex-
plaining that the rule of lenity “does not apply when a statute is
unambiguous”); Mulhall v. Unite Here Loc. 355, 667 F.3d 1211,
1216 (11th Cir. 2012). And there is nothing absurd about the appli-
cation of § 2251(e)’s plain directive setting Sanchez’s mandatory
minimum sentence based on his prior conviction under Article 120.
See Logan v. United States, 552 U.S. 23, 36 (2007) (“Statutory terms
. . . may be interpreted against their literal meaning where the
words could not conceivably have been intended to apply to the
case at hand.”) (quotation marks omitted); see also Crooks v.
USCA11 Case: 19-14002       Date Filed: 04/05/2022     Page: 21 of 31




19-14002               Opinion of the Court                        21

Harrelson, 282 U.S. 55, 60 (1930) (explaining that the judicially cre-
ated absurdity doctrine will be “applied to override the literal terms
of a statute only under rare and exceptional circumstances”).
                                 IV.
       Sanchez also challenges four guidelines sentencing enhance-
ments. One of them is the application of a 4-level increase under
U.S.S.G. § 2G2.1(b)(4) for production of child pornography that
portrays sadistic or masochistic conduct. The district court applied
that enhancement because Sanchez had CP make videos of herself
inserting foreign objects into her vagina. He argues that he did not
appear in the videos and that an objective viewer would not believe
that the pictured activity had inflicted physical pain, emotional suf-
fering, or humiliation on CP.
       But CP told Sanchez that inserting the toothbrush would be
painful, to which he responded that he “like[d] seeing [her] in pain.”
Which at least implicitly acknowledged it would be painful. An
objective viewer could reasonably find that it was painful and hu-
miliating. See United States v. Caro, 309 F.3d 1348, 1351–52 (11th
Cir. 2002) (holding that the sadistic conduct enhancement applied
when the images showed penetration that would be painful, in-
cluding vaginal and anal penetration with foreign objects); see also
United States v. Turchen, 187 F.3d 735, 739 (7th Cir. 1999) (explain-
ing that “sadistic and masochistic conduct includes sexual gratifica-
tion which is purposefully degrading and humiliating”); United
States v. Starr, 533 F.3d 985, 1001 (8th Cir. 2008) (holding that a
minor’s “self-penetration by a foreign object” justifies application
USCA11 Case: 19-14002      Date Filed: 04/05/2022     Page: 22 of 31




22                     Opinion of the Court               19-14002

of the enhancement); United States v. Johnson, 784 F.3d 1070, 1075
(7th Cir. 2015) (holding that “an image of a young girl inserting a
screwdriver into her vagina connotes a degree of potential pain and
violence” justifying application of § 2G2.1(b)(4)). The district
court did not err in applying the § 2G2.1(b)(4) enhancement.
        Sanchez also challenges a 2-level increase he received under
§ 2G2.1(b)(2)(A) for production of child pornography that involved
committing “a sexual act or sexual contact.” He argues that he did
not touch, penetrate, or film the two victims, and their masturba-
tion does not amount to a sexual act or sexual contact within the
meaning of the guidelines provision. Yes it does. United States v.
Shafer, 573 F.3d 267, 278 (6th Cir. 2009) (upholding application of
the § 2G2.1(b)(2)(A) enhancement where the defendant persuaded
the young victim to “to self-masturbate”); see also United States v.
Aldrich, 566 F.3d 976, 979 (11th Cir. 2009) (“[W]e conclude as the
district court did that the plain meaning of ‘sexual contact’ under
U.S.S.G. § 2G2.1(b)(2)(A) and 18 U.S.C. § 2246(3) includes the act
of masturbating. The statute’s operative phrase ‘any person’ ap-
plies to all persons, including [the defendant] himself.”); accord
United States v. Pawlowski, 682 F.3d 205, 212 (3d Cir. 2012); United
States v. Raiburn, 20 F.4th 416, 422 (8th Cir. 2021) (“Following our
sister circuits, we reject [the defendant’s] arguments and hold that
the plain meaning of ‘sexual contact’ under U.S.S.G. §
2G2.1(b)(2)(A) and 18 U.S.C. § 2246(3) includes the act of mastur-
bating.”) (quotation marks omitted).
USCA11 Case: 19-14002        Date Filed: 04/05/2022     Page: 23 of 31




19-14002                Opinion of the Court                        23

       Sanchez also challenges a 5-level increase he received under
U.S.S.G. § 4B1.5(b)(1) for “engag[ing] in a pattern of activity involv-
ing prohibited sexual conduct.” He certainly did that. He sent mes-
sages to CP for months, requesting sexual images from her on a
daily basis. The district court found that 29-year-old Sanchez had
a “sexual relationship” with 14-year-old CP, and her testimony that
she had sex with Sanchez on several occasions was credible. We
give that credibility finding “great deference.” United States v.
Clay, 376 F.3d 1296, 1302 (11th Cir. 2004).
       And when the court applied the § 4B1.5(b) enhancement, it
explained: “Most troublesome in this case is that after the police
confiscated Mr. Sanchez’s cell phone while investigating him for
the relationship with [CP] he bought a new cell phone and started
contacting yet another victim [AP]. To the Court, this is certainly
a pattern of a repeat and dangerous predatory conduct towards mi-
nors.”
       And there’s more. The fact that Sanchez produced child por-
nography on two separate occasions means that the pattern en-
hancement applies. See United States v. Isaac, 987 F.3d 980, 994
(11th Cir. 2021) (explaining that a pattern is “at least two separate
occasions” that need not occur “during the course of the offense”
or “involve[] the same minor”) (quoting U.S.S.G. § 4B1.5 cmt.
n.4(B)(i) and U.S.S.G. § 2G2.2 cmt. 1). The district court properly
applied the 5-level § 4B1.5(b)(1) increase.
     Finally, Sanchez challenges a 2-level increase that was im-
posed under § 2G2.1(b)(3) for knowingly engaging in the
USCA11 Case: 19-14002       Date Filed: 04/05/2022     Page: 24 of 31




24                     Opinion of the Court                 19-14002

distribution of child pornography. He argues that his solicitation
of child pornography from the victims is not distribution, and he
didn’t distribute that pornography after he received it from them.
Even if the application of that enhancement was error, it was harm-
less because Sanchez’s total offense level would have remained the
same regardless. See United States v. Sarras, 575 F.3d 1191, 1220
n.39 (11th Cir. 2009) (explaining that when the total offense level
remains unchanged, any error is harmless). Here’s why.
        Sanchez scored a total offense level of 51. The highest of-
fense level from the guidelines sentencing table that counts in sen-
tencing is 43, and as a result 43 became Sanchez’s countable offense
level. See U.S.S.G. Ch. 5, Pt. A, cmt. n.2 (explaining that “[a]n of-
fense level of more than 43 is to be treated as an offense level of
43”); Isaac, 987 F.3d at 987. A total scored offense level of 51 minus
8 enhancement levels is 43. Any error in the district court’s appli-
cation of the guidelines would have to reduce the scored offense
level by more than 8 to be anything other than harmless because
with any reduction of 8 levels or fewer, the countable offense level
would remain the same: 43. If the 2-level increase that was im-
posed under § 2G2.1(b)(3) was erroneous, subtracting it would
have reduced the total scored offense level to 49, but the countable
offense level would have remained at 43. As a result, any error in
applying a 2-level enhancement under § 2G2.1(b)(3) was harmless.
See Sarras, 575 F.3d at 1220 n.39.
USCA11 Case: 19-14002      Date Filed: 04/05/2022     Page: 25 of 31




19-14002               Opinion of the Court                      25

       Sanchez has shown no reversible error in any of his guide-
lines calculations based on the enhancements that the district court
applied.


                                V.
       Sanchez contends that his rights under the Double Jeopardy
Clause were violated because he was sentenced for violating both
18 U.S.C. § 2251 and § 2422 based on his criminal conduct of entic-
ing the two minors to produce child pornography. He argues that
he should not have been sentenced for both crimes because they
have identical elements. No, they don’t.
       The Double Jeopardy Clause guarantees that no person shall
“be subject for the same offence to be twice put in jeopardy of life
or limb.” U.S. Const. amend. V. The protections it affords include
a prohibition against “multiple punishments for the same offense.”
United States v. Bobb, 577 F.3d 1366, 1371 (11th Cir. 2009).
“[W]here the same act or transaction constitutes a violation of two
distinct statutory provisions, the test to be applied to determine
whether there are two offenses or only one, is whether each provi-
sion requires proof of a fact which the other does not.” Block-
burger v. United States, 284 U.S. 299, 304 (1932). That’s the Block-
burger test, a/k/a the “same-elements test.” Bobb, 577 F.3d at
1374. When applying that test, we focus “on the proof necessary
to establish the statutory elements of each offense, not the actual
evidence presented at trial.” Id. at 1372; see also United States v.
USCA11 Case: 19-14002        Date Filed: 04/05/2022     Page: 26 of 31




26                      Opinion of the Court                 19-14002

Lee, — F.4th —, No. 20-13505, 2022 WL 829014, at *3 (11th Cir.
Mar. 21, 2022) (“This strictly elemental analysis applies even where
we are presented with two offenses based on the same factual alle-
gations.”) (quotation marks omitted). We look at whether the two
statutes have the same elements. See Bobb, 577 F.3d at 1372, 1374.
      They don’t, as the Sixth Circuit has held. It rejected a similar
double jeopardy challenge to sentences under § 2422 and § 2251
because the elements of the statutes are different:
       Here, 18 U.S.C. § 2422(b) requires the government to
       prove that [the defendant] attempted to persuade a
       minor to engage in “sexual activity for which any per-
       son can be charged with a criminal offense.” This el-
       ement is not found in 18 U.S.C. § 2251. And § 2251
       requires the government to prove that [the defend-
       ant] attempted to persuade a minor to engage in sex-
       ually explicit conduct “for the purpose of producing
       any visual depiction of such conduct.” This element
       is not contained in 18 U.S.C. § 2422(b). Because 18
       U.S.C. §§ 2422(b) and 2251 each require proof of an
       element that the other does not, [the defendant’s]
       double jeopardy argument fails.
United States v. Hart, 635 F.3d 850, 858 (6th Cir. 2011); see also
United States v. Isabella, 918 F.3d 816, 849 n.28 (10th Cir. 2019) (re-
jecting the defendant’s argument that the “‘activity for which any
person can be charged with a criminal offense’ under § 2422(b) was
the same activity [that formed the basis of] his conviction under
§ 2251(a)” because the elements of the statutes differed).
USCA11 Case: 19-14002      Date Filed: 04/05/2022     Page: 27 of 31




19-14002               Opinion of the Court                      27

       We agree. The statutes have some different elements. They
pass the Blockburger test. Sanchez’s double jeopardy argument
fails.




                                VI.
       Finally, Sanchez contends that his guidelines-range life sen-
tence (plus a 10-year consecutive mandatory minimum one) is sub-
stantively unreasonable. He argues that it would have been
enough to impose the mandatory minimum sentence of 35 years
(25 years on the child pornography production counts plus 10 years
consecutive on count 7, the felony offense involving a minor while
he was already registered as a sex offender). Sanchez points to the
sentence hearing testimony of defense witness psychologist Dr. Im-
hof. He testified to his opinion that Sanchez’s risk of recidivism
would be greatly reduced after he served a 35-year sentence, at
which time Sanchez would be in his mid-sixties. Sanchez also ar-
gues that “the court unreasonably placed no weight on the many,
many mitigating factors here — that [he] served his country in the
United States Air Force, which included deployments overseas;
[his] vulnerability in prison; and no evidence of intent to actually
distribute the images sent to him.”
       We review the reasonableness of a sentence only for abuse
of discretion. United States v. Irey, 612 F.3d 1160, 1188–89 (11th
Cir. 2010) (en banc). We will “vacate the sentence if, but only if,
USCA11 Case: 19-14002        Date Filed: 04/05/2022     Page: 28 of 31




28                      Opinion of the Court                 19-14002

we are left with the definite and firm conviction that the district
court committed a clear error of judgment in weighing the
§ 3553(a) factors by arriving at a sentence that lies outside the range
of reasonable sentences dictated by the facts of the case.” Id. at
1190 (quotation marks omitted).
       The district court did not improperly weigh the factors or
commit a clear error of judgment. See id. The court stated that it
had taken into account the § 3553(a) factors and mitigating facts,
such as Sanchez’s consistent employment history, his military ser-
vice, and Dr. Imhof’s testimony that Sanchez suffers from bipolar
disorder and depression. The court considered a lower sentence
but decided it would not be appropriate under the circumstances.
       At the sentence hearing, the court explained in detail its find-
ings and conclusion about the appropriate sentence. In weighing
the § 3553(a) factors, the court considered the fact that Sanchez was
already a registered sex offender when he committed the seven
crimes for which he had most recently been convicted in this case.
It noted that after his prior sex offense crime, which he committed
while he was in the military, he was “confined” and was “sentenced
to treatment.” A problem was, as the court found, that “[c]learly,
the treatment that [Sanchez] received did not alleviate the urges
that [he] regularly experienced in regard to contact that [he] had
with minors.” The court pointed out that Sanchez’s own witness,
Dr. Imhof, stated that the prior conviction “was a shot over the
bow, but [Sanchez] didn’t get the message.” He failed to get the
USCA11 Case: 19-14002       Date Filed: 04/05/2022    Page: 29 of 31




19-14002               Opinion of the Court                       29

message, the court found, even after his prior confinement and
treatment.
       Instead of getting the message, the court said, Sanchez
“sought” CP as one of his victims and even “befriended her family.”
The court had heard testimony from CP during the trial that
Sanchez had sex with the fourteen-year-old girl on multiple occa-
sions. At sentencing, the court spoke directly to Sanchez:
      By [CP’s] own admission, she was a shy, insecure 14-
      year-old. During the course of the offense, you not
      only took her virginity, but you took her dignity as
      well in all of the messages you sent her, the barrage
      of phone calls, of contact, of sexual contact with her.
      And all through that, when confronted during the
      course of the search warrant you continued to deny
      any allegations that she made against you. In fact,
      during the controlled call you acted like you didn’t
      even know her, her family or her sister. And you con-
      tinued to lie to law enforcement about all of those
      contacts.
The court found it “[p]articularly troubling” that after law enforce-
ment seized Sanchez’s phone, he “still didn’t stop.” Instead, he
“sought another victim.” It appeared that he was “always looking
for another victim, always looking for another conquest.”
      To that end, the court explained, after law enforcement took
Sanchez’s phone, he got another one and found another young vic-
tim by preying on a family who came to eat at the restaurant where
he worked. About the crimes he had committed against that other
USCA11 Case: 19-14002       Date Filed: 04/05/2022     Page: 30 of 31




30                     Opinion of the Court                 19-14002

child victim, AP, the court said that Sanchez “demand[ed]” that the
girl “send [him] photographs of herself, repeatedly, constantly tex-
ting her, sending messages,” all the while pretending that he was a
13-year-old boy. The court wondered how Sanchez “kept up with
the barrage of text messages, changing [him]self and [his] identity
from [13-year-old fictional] Gian King to [him]self and then texting
[AP].” The court said it “barely could keep up” while “reading the
messages, and [Sanchez was] changing [his] identity after every
text.” Even when he was arrested, the court pointed out, Sanchez
tried to hide his phone, which was the “second phone that [he] got
after [his] first phone was confiscated.” The district court explained
that it had considered both the mitigating factors and the fact that
again and again Sanchez was undeterred in his conduct of commit-
ting sex crimes against children.
       In light of all those considerations, the court imposed the
guidelines sentence of life imprisonment plus a consecutive ten-
year mandatory minimum, which was required because Sanchez
had committed felony crimes involving minors while he was al-
ready registered as a sex offender.
       “We’ve upheld time and again sentences that will outlast a
child pornographer’s life.” Isaac, 987 F.3d at 996 (citing four deci-
sions that also cite others). And the life sentence here was within
the guidelines range. See id. at 994 (“Though we don’t automati-
cally presume a sentence within the guidelines range is reasonable,
we ordinarily expect it to be.”) (quotation marks omitted). The
USCA11 Case: 19-14002      Date Filed: 04/05/2022     Page: 31 of 31




19-14002               Opinion of the Court                      31

district court did not abuse its discretion. The sentence it imposed
on Sanchez is not substantively unreasonable.
      AFFIRMED.